IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


FREDDY D. WADDELL,

              Appellant,

 v.                                                      Case No. 5D18-694

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 1, 2018

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Freddy D. Waddell, Crawfordville, pro se.

No Appearance for Appellee.


PER CURIAM.

       Freddy D. Waddell appeals the summary denial of his motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Grounds

One, Two, and Four of Waddell’s motion without further discussion. In Ground Three,

Waddell contends that his trial counsel was ineffective for failing to object to a statement

made by the trial court regarding Waddell’s maximum possible sentence that allegedly

showed prejudice. Because this claim was facially insufficient, Waddell should have the

opportunity to amend it. See Parsons v. State, 981 So. 2d 1249, 1250 (Fla. 5th DCA
2008) (“[A] defendant who files a legally insufficient rule 3.850 motion should be given at

least one opportunity to correct the deficiency, unless it is apparent that the defect cannot

be corrected.”).    We therefore reverse and remand on Ground Three for the

postconviction court to provide Waddell the opportunity to amend the claim in good faith.


       AFFIRMED in part; REVERSED in part; REMANDED.

COHEN, C.J., SAWAYA and BERGER, JJ., concur.




                                             2